SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No. ) Filed by the Registrant ¢ Filed by a Party other than the Registrant £ Check the appropriate box: £Preliminary Proxy Statement £Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¢Definitive Proxy Statement £Definitive Additional Materials £Soliciting Material Pursuant to § 240.14a-12 Meridian Interstate Bancorp, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ¢No fee required. £Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: N/A (2) Aggregate number of securities to which transactions applies: N/A (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): N/A (4) Proposed maximum aggregate value of transaction: N/A (5) Total fee paid: N/A £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: N/A (2)Form, Schedule or Registration Statement No.: N/A (3)Filing Party: N/A (4)Date Filed: N/A July 7, Dear Stockholder: You are cordially invited to attend the first annual meeting of stockholders of Meridian Interstate Bancorp, Inc.The meeting will be held at the Peabody office of East Boston Savings Bank, 67 Prospect Street, Peabody, Massachusetts on Tuesday, August 19, 2008 at 11:00 a.m., local time. The notice of annual meeting and proxy statement appearing on the following pages describe the formal business to be transacted at the meeting.Officers of the Company, as well as a representative of Wolf & Company, P.C., the Company’s independent registered public accounting firm, will be present to respond to appropriate questions of stockholders. It is important that your shares are represented at this meeting, whether or not you attend the meeting in person and regardless of the number of shares you own.To make sure your shares are represented, we urge you to complete and mail the enclosed proxy card promptly.If you attend the meeting, you may vote in person even if you have previously mailed a proxy card. We look forward to seeing you at the meeting. Sincerely, /s/ Richard J. Gavegnano Richard J. Gavegnano Chairman of the Board and Chief Executive Officer 10 Meridian Street East
